Thomson, P. J.
This cause was tried in the county court before a jury consisting of six men. Only five of the jurors agreed to the verdict, which was in favor of the plaintiff. These five signed the verdict, and judgment was entered upon it.
An act of the legislature, approved April 22, 1899, provided that in civil cases, in courts of record, tried by a jury, three-fourths of the jurors might concur in and return a verdict, which should be signed by those concurring, and should have the same force *251and effect as if found and returned by all of the jurors.
This act was the authority for the verdict in question; but in City of Denver v. Hyatt, 28 Colo. 129, the act was adjudged unconstitutional. The verdict was therefore a nullity; and the judgment entered upon it was erroneous, and must be reversed.

Reversed.